DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Regarding claim 1,
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
The claim is directed to a method.
	Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? The claim is directed to an abstract idea of mental processes to determine a dialog plan for providing a solution to a user. In particular, the limitations of defining one or more problem instances for one or more domains, determining a dialog plan for the one or more problem instances, and providing a solution to the user is something that can be done mentally or with pen or paper. 
	Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No practical application is recited, no any meaningful field of use limitation. The limitations of according to a problem instance template, identified user intent, and links to one or more problem solvers amount to insignificant extra-solution activity. The limitations of each record corresponding to a selected database is also extra-
	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? Similar to Prong Two above, no additional elements amount to significantly more than the judicial exception.
	Note that independent claims 8 and 15 recite the same substantial subject matter as independent claim 1, and are thus subject to the same analysis and conclusion as above. 
	Dependent claims 2-7, 9-14, and 16-2 recite, in part, learning the preferences of a user according to machine learning using multiple methods, defining one or more variable and assigning them, defining dependencies and updating them, and customizing an interface. These limitations are too directed to insignificant extra-solution activity and do not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evermann US 2014/0365209 in view of Brown et al. US 2015/0182156.
	Regarding claims 1, 8, and 15, Evermann teaches “a method, by a processor, using a dialog system for integrating multiple domain learning and problem solving, comprising” (abstract “A text string with a first and a second portion is provided. A domain of the text string is determined by applying a first word-matching process to the first portion of the text string. It is then determined whether the second portion of the text string matches a word of a set of words associated with the domain by applying a second word-matching process to the second portion of the text string.”): 
“defining one or more problem instances for one or more selected domains in a multi-domain database” ([0098] “the digital assistant searches and identifies specific entity names from other data sources, such as the user's address book, a movies database, a musicians database, and/or a restaurant database” wherein each data source a domain corresponding to multiple databases) “according to a problem instance template, identified user intent, links to one or more problem solvers associated with the one or more selected domains, or a combination thereof” ([0017] “the natural language processor processes several of the candidate text strings produced by the STT processor to determine a user intent for each text string. The natural language processor then selects one of the text strings based at least partially on a confidence score representing how well or to what extent the text string matches a particular domain or a particular task associated with a domain.”); 
“determining a dialog plan for the one or more problem instances using a dialog system associated with the multi-domain database” ([0023] “one or more actions to satisfy the user intent are performed. In some implementations, performing the one or more actions includes making a restaurant reservation, providing information about a movie to a user, initiating a communication with another user, etc.”), “wherein each record in the multi- domain database corresponds to a selected database for the one or more selected domains” ([0173] “the digital assistant performs one or more actions to satisfy the user intent (810). Examples of actions that the digital assistant can perform to satisfy a user intent are described above”); 
([0023] “one or more actions to satisfy the user intent are performed. In some implementations, performing the one or more actions includes making a restaurant reservation, providing information about a movie to a user, initiating a communication with another user, etc.”);
	Evermann however does not explicitly teach learning preferences. Brown however teaches “learning one or more preferences of a user according to the solution” (Brown [0055] “The user characteristic learning module 212 may be configured to observe user activity and attempt to learn characteristics about a user. The user characteristic learning module 212 may learn any number of characteristics about the user over time, such as user preferences” and [0056] which shows that it is a according to a solution)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Evermann with that of Brown since a combination of known methods would yield predictable results. As shown in Brown, it is known and advantageous to learn about a user using the system. This would allow for better interactions and the future. These steps and techniques would operate in a normal and predictable manner with that of Evermann.
	Note that independent claims 8 and 15 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such, they are subject to the same rejection. The difference in embodiment, including a system and computer program product are taught by Evermann [0018].
	Regarding claims 2, 9, and 16, the Evermann and Brown references have been addressed above. Brown further teaches “wherein learning one or more preferences of a user according to the solution further includes initiating a machine learning mechanism to learn preferences of one or more variables associated with a domain” (Brown [0055] “The user characteristic learning module 212 may be configured to observe user activity and attempt to learn characteristics about a user. The user characteristic learning module 212 may learn any number of characteristics about the user over time, such as user preferences”)
Regarding claims 3, 10, and 17, the Evermann and Brown references have been addressed above. Brown further teaches “wherein learning one or more preferences of a user according to the solution further includes initiating a machine learning mechanism to learn preferences of user interface (UI) elements associated with a domain” (Brown [0056] “As an example of learning a user characteristic, consider a scenario where a user incorrectly inputs "Cobo" or a speech recognition system incorrectly recognized the user input as "Cobo". Once the user corrects this to say "Cabo", the user characteristic learning module 212 can record this correction from "Cobo" to "Cabo" in the event that a similar situation arises in the future”)
Regarding claims 4, 11, and 18, the Evermann and Brown references have been addressed above. Brown further teaches “wherein learning one or more preferences of a user according to the solution further includes initiating a machine learning mechanism to learn preferences over a selected period of time” (Brown [0056] “if a user routinely asks for the movie "Crazy", the user characteristic learning module 212 will learn over time that this is the user preference and make this assumption”)
Regarding claims 5 and 12, the Evermann and Brown references have been addressed above. Brown further teaches “further including: defining one or more variables for the one or more problem instances; or assigning the one or more variables a predetermined value extracted from a user profile, a configuration file, and historical data associated with prior problem instances” (Brown [0055] “The user characteristic learning module 212 may learn any number of characteristics about the user over time, such as user preferences (e.g., likes and dislikes)”)
Regarding claims 6 and 13, the Evermann and Brown references have been addressed above. Evermann further teaches “further including: defining one or more dependencies between the one or more variables; or adding, deleting, or updating one or more domains of the multiple domains” ([0086] “The scope of a digital assistant's capabilities is dependent on the number and variety of task flows that have been implemented and stored in the task flow models 354, or in other words, on the number and variety of "actionable intents" that the digital assistant recognizes”)
Regarding claim 19, the Evermann and Brown references have been addressed above. Claim 19 is a combination of claims 5 and 6 (or 12 and 13) and thus the rejection of both those claims are applied to claim 19.
Regarding claims 7, 14, and 20, the Evermann and Brown references have been addressed above. Brown further teaches “further including customizing an interface of the dialog system according to the learning” (Brown [0136] “FIG. 9 illustrates an example virtual assistant customization interface 900 for enabling end-users to configure virtual assistant teams”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kevin W Figueroa/Examiner, Art Unit 2124